Citation Nr: 0331251	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  96-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, rated 30 percent prior to April 28, 1997, and 
evaluated as 50 percent disabling from April 28, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which confirmed and continued a 30 
percent rating for the disability at issue.  The veteran's 
claim for an increased rating was received on February 26, 
1997.  The veteran was granted an increased rating of 50 
percent for his post-traumatic stress disorder by rating 
action in August 1999, effective from April 28, 1997.

In November 2000, the Board issued a decision denying the 
veteran's claim for service connection for a low back 
disorder, and his claim for service connection for a right 
shoulder disorder.  This decision also denied the veteran's 
claim for an increased rating for shell fragment wounds, and 
his claim for an increased rating for post-traumatic stress 
disorder.  The veteran appealed the November 2000 decision.  
In July 2003, the United States Court of Appeals for 
Veterans Claims (Court) issued a memorandum decision.  This 
decision vacated the Board's November 2000 decision as to 
the denial of an increased rating for post-traumatic stress 
disorder.  The memorandum decision deemed the veteran's 
service connection claims to be abandoned, and did not 
review the Board's decision with respect to those claims.  
The memorandum decision also affirmed the Board's denial of 
an increased rating for shell fragment wounds.  Accordingly, 
only the veteran's claim for an increased rating for post-
traumatic stress disorder is currently before the Board.
 
By rating action in August 1999, the RO granted the veteran 
a total rating for compensation purposes due to individual 
unemployability, effective from April 1997.




FINDING OF FACT

Prior to, and from, April 28, 1997, the veteran's service-
connected post-traumatic stress disorder has been manifested 
by symptoms of anxiety, depression, hypervigilance, and 
social isolation, resulting in total impairment of social 
and industrial adaptability.


CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder, both prior to and from April 28, 1997, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case the veteran has not received any notification 
with regard to the VCAA.  However, due to the favorable 
determination contained herein, additional development, 
including appropriate notice meeting the requirements of the 
VCAA, would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran. Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  Further development and further expending of VA 
resources is not warranted when there is no prejudice to the 
veteran in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected psychiatric disorder at 
issue.  The Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the veteran's service-connected post-traumatic 
stress disorder, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran maintains that he is entitled to a rating in 
excess of 50 percent for his service-connected post-
traumatic stress disorder.  He was granted service 
connection and a 10 percent rating for post-traumatic stress 
disorder by rating action in March 1990.  By rating action 
in June 1992, the veteran was granted an increased rating of 
30 percent.  The veteran's claim for an increased rating was 
received on February 26, 1997.  The veteran was granted an 
increased rating of 50 percent for his post-traumatic stress 
disorder by rating action in August 1999, effective from 
April 28, 1997.

An April 24, 1997 statement from the Vet Center noted that 
the veteran had had a sharp increase in his post-traumatic 
stress disorder symptoms in November 1996.  These symptoms 
included nightmares, sleeplessness, flashbacks with extreme 
hypervigilance bordering on paranoia, extreme mistrust, 
intrusive thoughts, irritability, and severe estrangement.  
These symptoms had been worsened by financial stresses, an 
on-the-job back injury, and his denial of worker's 
compensation.  At the current levels, his symptoms caused 
major impairment.  The Vet Center therapists stated that the 
veteran was unable to work due to his back injury and post-
traumatic stress disorder.  They further stated that his 
post-traumatic stress disorder symptoms caused major 
impairment in areas such as work, and public or social 
settings.

The veteran was examined by VA on April 23, 1997.  The 
mental status examination noted that he was in good contact.  
He was not particularly tense, ill at ease or depressed.  He 
displayed no psychotic ideation.  The VA examiner stated 
that the veteran continued to have mild to moderate post-
traumatic stress disorder.  

The veteran was examined by VA psychologist in May 1997.  He 
was noted to be appropriately groomed and dressed.  His 
memory was intact and his speech was logical, goal directed 
and intact.  His thought processes were not impaired and 
there was no evidence of delusions or hallucinations.  While 
there were some depressive symptoms along with sleep 
impairment, there was no evidence of panic attacks.  The 
examiner noted that the veteran's post-traumatic stress 
disorder resulted in significant impairment in social and 
occupational functioning.  He noted that it was likely that 
the recent increased stresses in the veteran's life had 
overwhelmed his coping mechanisms and led to an increase in 
post-traumatic stress disorder symptoms.  He also noted that 
psychological factors were playing a significant role in the 
severity of the subjective experience of the veteran's 
physical symptoms.  The examiner finally noted that although 
the veteran had some depressive symptoms, they were most 
likely secondary to his post-traumatic stress disorder, and 
that the veteran did not meet the criteria for a mood 
disorder.  The diagnosis was chronic severe post-traumatic 
stress disorder.  The veteran was assigned a Global 
Assessment of Functioning (GAF) Score of 50.

A VA examination conducted in September 1997 noted the 
veteran had complaints of constant depression, severe 
nightmares, flashbacks, nervousness, and a desire to be 
alone.  He noted that the weather in Louisiana triggered 
memories of Vietnam.  The veteran described persistent 
hypervigilance and trouble sleeping.  The objective 
evaluation noted that he appeared to be sad and anxious.  He 
was somewhat nervous and almost tearful at times.  His 
thoughts were normal in rate, logical, coherent and goal 
directed.  The veteran denied current hallucinations, but he 
did mention occasional problems with flashing lights and 
shadows.  His memory and concentration were grossly intact.  
The diagnosis was post-traumatic stress disorder, which was 
assigned a GAF Score of 45 to 50.

In August 1998, the veteran was re-examined by VA.  He 
stated that he was constantly jumpy and could not stand to 
be around people.  He was easily startled and complained of 
extensive anxiety.  The mental status examination found that 
he was alert and oriented in all spheres.  His memory was 
intact and his speech was logical, goal directed and intact.  
The examiner noted that the veteran's self report and the 
records revealed that his symptoms and self stress had 
remained the same, and had been unrelenting.  The reports 
seemed largely credible.  The examiner noted that the 
veteran's presentation was inconsistent clinically across 
both the testing and interview portions of the evaluation, 
but that could be explained as a result of the long standing 
nature of the veteran's post-traumatic stress disorder.  The 
examiner stated that the veteran's post-traumatic stress 
disorder resulted in impairment in social and occupational 
functioning.  He noted that psychological factors were 
likely playing a significant role in the severity of the 
subjective experience of the veteran's physical symptoms.  
The diagnosis was severe chronic post-traumatic stress 
disorder, and a GAF Score of 50 was assigned.

The veteran submitted an April 1999 statement from a VA 
psychologist.  The VA psychologist stated that he had 
treated the veteran periodically for several years.  He 
reported that he had recently reevaluated the veteran.  He 
noted that the veteran had significant post-traumatic stress 
disorder symptoms and an avoidant personality.  The VA 
psychologist was of the opinion that the veteran was unable 
to return to work due to his long term psychological 
problems.

A 50 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The medical evidence is somewhat conflicting as to the 
severity of the veteran's post-traumatic stress disorder.  
The April 23, 1997 VA examiner indicated that the veteran 
only had mild to moderate post-traumatic stress disorder.  
However, in a statement dated April 24, 1997 from Vet Center 
therapists it was noted that the veteran's PTSD symptoms 
caused major impairment in areas such as work.  Further, on 
VA examinations, the veteran has been noted to have GAF's in 
the 45-50 range.  GAF's in this range contemplate serious 
impairment in several areas, including work, no friends, or 
an inability to hold a job.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM IV).  Several VA 
examiners have stated that the veteran has severe chronic 
post-traumatic stress disorder.  The veteran has been noted 
to have extreme hypervigilance, sleeplessness, and anxiety.  
Furthermore, the most recent medical evidence, from a VA 
psychologist who treated the veteran on a regular basis, 
indicates that the veteran's post-traumatic stress disorder 
prevented the veteran from working.  Consequently, the Board 
is of the opinion that, with resolution of doubt in the 
veteran's favor, the evidence shows that the veteran has 
anxiety, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships resulting in total occupational and social 
impairment, throughout the rating period on appeal.  
Accordingly, the veteran more nearly meets the requirements 
for a 100 percent rating for post-traumatic stress disorder 
for the rating period on appeal pursuant to the increased 
rating claim received on February 26, 1997.


ORDER

Entitlement to a 100 percent rating for post-traumatic 
stress disorder, for the rating period on appeal pursuant to 
the increased rating claim received on February 26, 1997, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



